DETAILED ACTION
This action is responsive to the Amendments and Remarks received 06/30/2022 in which no claims are cancelled, claims 1, 3, 4, 7, 9, 12–16, and 18–20 are amended, and claims 21 and 22 are added as new claims.
Response to Arguments
On page 8 of the Remarks, Applicant contends the Office errs in equating rounding and clipping.  Examiner disagrees the rationale of the rejection relied on the two being the same.  In any event, Nakagami (US 2021/0297702 A1), a prior art reference in the same art explains, “Also, Clip3(coeffMin, coeffMax, X) means a value obtained by rounding a numerical value X to be equal to or greater than a coefficient minimum value coeffMin and to be equal to or less than a coefficient maximum value coeffMax” (emphasis added).  Thus, it is arguable the two concepts are essentially synonymous in the patenting sense because, when the two techniques are discussed in the art, it elicits in the mind of the skilled artisan the same general idea.  Even patent law doctrine utilizes a concept called the doctrine of equivalents even though the whole point of the doctrine is that two things are not, actually, the same.  Oxford dictionary lists as synonyms for the word, “equivalent,” both “identical” and “similar!”  I suppose one could say the words “identical” and “similar” are equivalents!  Whoa.  The point is:  Examiner prefers a technological discuss of differences between the prior art and claimed invention rather than merely semantic ones.  In any case, the rejection does not hinge on this issue.  Thus, the argument is unpersuasive of error.  Examiner notes Clip3(a,b,c) is a clipping function that clips the value c between a and b.  The art also uses, given data x and threshold values A and B, function y=Clip(x, A, B).
On page 8 of the Remarks, Applicant contends the rejection is deficient because Chen is rounding a motion vector to an integer position for motion vector refinement whereas the claim is doing it for a different purpose, i.e., for a sample interpolation process.  First, performing a prior art process for a different purpose does not, by itself, undermine a determination of obviousness.  MPEP 2144(IV).  Second, the claim merely requires that an existing process of rounding to integer positions is used for interpolation, but leaves open the interpretation that the pre-existing interpolation process is also used for identifying an initial motion vector for use in a motion vector refinement process.  In other words, interpolation and motion vector refinement are linked processes in the standard and do not stand alone.  Rhetorically, is Applicant sure Applicant’s invention is not to use the rounding/clipping operation that is used for interpolation for motion vector refinement?  By analogy, one can use cake frosting for frosting cakes for frosting cookies.  The point is the two are not mutually exclusive as Applicant’s argument seem to suggest.  This is Examiner’s interpretation of the claim and appears to be supported by Applicant’s published paragraph [0214] and Applicant’s claim 2, which appear to explain that the interpolation process is used in the motion compensation process to derive the prediction block of the current block.  A motion vector, of course, refined or not, points to (identifies) the prediction block of the current block, and thus inherently points to a sample position, whether it be an interpolated position or integer position.
Finally, in order to expedite prosecution, Examiner’s rejections additionally rely on the teachings of Bross, which describe the same equations as those described in Applicant’s Specification and in claims 3, 4, 21, and 22.  Bross’s disclosure is contained under a Section Heading titled, “Luma sample interpolation filtering process.”  Therefore, the rounding/clipping has been described in the prior art as drawn to an interpolation process.  Thus, Examiner is not able to articulate a reason for patentability.
Arguments regarding claims 2–20 are viewed moot in view of the teachings of Bross as explained in the rejections, infra.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 1–6 and 10–22 are rejected under 35 U.S.C. 103 as being unpatentable over Xu (2020/0045325 A1), Chen (US 2021/0120262 A1), and Bross et al., “Versatile Video Coding (Draft 6),” JVET-O2001, July, 2019.
Regarding claim 1, the combination of Xu, Chen, and Bross teaches or suggests a method of video processing, comprising:  making a first determination about whether a decoder-side motion vector refinement tool is enabled for a conversion between a current block of a current picture of a video and a bitstream of the video (Xu, ¶ 0114:  teaches enabling DMVR); making a second determination for a sample interpolation process, based on the first determination, about whether to clip samples at integer sample locations according to a bounding block for reference sample padding in a reference picture used for determining a prediction block for a subblock of the current block (Chen, ¶ 0067:  teaches refined motion vectors can be constrained to integer locations; Xu, ¶¶ 0104 and 0115:  teaches motion vectors for subblocks in a latency region, said region being used for DMVR; Chen, ¶ 0046:  teaches motion vector refinement can be applied to sub-CUs (also known as subblocks); see also explanation, infra, regarding the teachings of Bross’s JVET-O2001 as applied to claims 3, 4, 21, and 22; Bross, Section 8.5.6.3.2 (page 258), where the equations are found, is titled, “Luma sample interpolation filtering process”), wherein the samples at the integer sample locations are in the reference picture and are acquired according to a first motion vector of the subblock (Chen, Abstract:  explains the search window for MV refinement is based on the original (initial) MV); and performing the conversion based on the second determination (Original claims 10 and 11 explain the conversion is encoding or decoding; Chen, ¶‌ 0061:  teaches MV refinement techniques match between encoder and decoder).
One of ordinary skill in the art, before the effective filing date of the claimed invention, would have been motivated to combine the elements taught by Xu, with those of Chen, because both references are drawn to the same field of endeavor (DMVR) and because combining syntax elements to enable coding tools such as DMVR, with simplification of DMVR by restricting to padded or clipped integer samples represents a mere combination of prior art elements, according to known methods, to yield a predictable result.  This rationale applies to all combinations of Xu and Chen used in this Office Action unless otherwise noted.
One of ordinary skill in the art, before the effective filing date of the claimed invention, would have been motivated to combine the elements taught by Xu and Chen, with those of Bross, because all three references are drawn to the same field of endeavor and because Bross explains the equations are a well-known approach to clipping luma and chroma sample locations in the state-of-the-art video coding techniques, such that such a combination is a mere combination of prior art elements, according to known methods, to yield the predictable result of locating sample locations for luma and chroma components.  This rationale applies to all combinations of Xu, Chen, and Bross used in this Office Action unless otherwise noted.
Regarding claim 2, the combination of Xu, Chen, and Bross teaches or suggests the method of claim 1 wherein the samples at the integer sample locations are clipped according to the bounding block in case that the decoder-side motion vector refinement tool is enabled for the current block (Chen, ¶ 0025:  teaches for DMVR defining a search window using integer sample locations having dimensions of P pixel x Q pixel; By constraining the refinement search to a search window, as described in the prior art, the dimensions of the “bounding block” are “clipped”; see also Chen, ¶ 0067:  teaching integer-pixel based template).
Regarding claim 3, the combination of Xu, Chen, and Bross teaches or suggests the method of claim 1, wherein in case that the decoder-side motion vector refinement tool is enabled for the current block, luma samples at the integer sample locations, denoted as (xInti, yInti), are clipped according to xSbIntL - 3 and ySbIntL – 3, and wherein (xSbIntL, ySbIntL) specifies a top-left sample of the bounding block relative to a top-left luma sample of the reference picture (Examiner notes these recited features limit the integer pixels of the motion refinement to be inside the bounding box (search window); Chen, ¶ 0066: teaches a constrained search window to reduce computational complexity; Examiner further notes the claimed mathematical descriptions appear to find support in Applicant’s Specification on page 16, denoted as equations (8-775), (8-776), (8-789), and (8-790) for luma (x,y) coordinates and chroma (x,y) coordinates respectively; Examiner further notes Applicant’s mathematical representations appear to be copied from the reference supplied on the IDS dated 03/24/2022 attributed to Bross et al. JVET-O2001; Bross’s pages 259 and 261 list the same equations; Therefore, this feature appears to be Applicant admitted prior art (copy-paste out of prior art publication)).
Regarding claim 4, the combination of Xu, Chen, and Bross teaches or suggests the method of claim 1, wherein, in case that the decoder-side motion vector refinement tool is enabled for the current block, chroma samples at the integer sample locations, denoted as (xInt, ylInti), are clipped according to xSbIntC – 1 and ySbIntC – 1, and wherein (xSbIntC, ySbIntC) specifies a top-left sample of the bounding block relative to a top-left chroma sample of the reference picture (Examiner notes these recited features limit the integer pixels of the motion refinement to be inside the bounding box (search window); Chen, ¶ 0066: teaches a constrained search window to reduce computational complexity; Examiner finds it would be obvious to have a smaller search window, designated by the claimed coordinates, for the chroma component(s) due to the popularity of chroma sub-sampling, e.g. using the 4:2:0 color format (i.e. sampling ratio); Examiner further notes the claimed mathematical descriptions appear to find support in Applicant’s Specification on page 16, denoted as equations (8-775), (8-776), (8-789), and (8-790) for luma (x,y) coordinates and chroma (x,y) coordinates respectively; Examiner further notes Applicant’s mathematical representations appear to be copied from the reference supplied on the IDS dated 03/24/2022 attributed to Bross et al. JVET-O2001; Bross’s pages 259 and 261 list the same equations; Therefore, this feature appears to be Applicant admitted prior art (copy-paste out of prior art publication)).
Regarding claim 5, the combination of Xu, Chen, and Bross teaches or suggests the method of claim 2, wherein the first motion vector is refined by the decoder-side motion vector refinement tool (Chen, ¶ 0028:  teaches at least one of the two motion vectors for bi-prediction can be refined using DMVR).
Regarding claim 6, the combination of Xu, Chen, and Bross teaches or suggests the method of claim 3, wherein (xSbIntL, ySbIntL) is determined based on a second motion vector which is not refined by the decoder-side motion vector refinement tool (Chen, ¶ 0028:  teaches only one of the two motion vectors for bi-prediction need be refined such that the second motion vector is not refined; Chen, Abstract:  explains the search window for MV refinement is based on the original (initial) MV).
Regarding claim 10, the combination of Xu, Chen, and Bross teaches or suggests the method of claim 1, wherein the conversion comprises encoding the current block into the bitstream (Chen, ¶‌ 0061:  teaches MV refinement techniques match between encoder and decoder).
Regarding claim 11, the combination of Xu, Chen, and Bross teaches or suggests the method of claim 1, wherein the conversion comprises decoding the current block from the bitstream (Chen, ¶‌ 0061:  teaches MV refinement techniques match between encoder and decoder).
Claim 12 lists the same elements as claim 1, but is drawn to an apparatus rather than a method.  Therefore, the rationale for the rejection of claim 1 applies to the instant claim.
Claim 13 lists the same elements as claim 2, but is drawn to an apparatus rather than a method.  Therefore, the rationale for the rejection of claim 2 applies to the instant claim.
Claim 14 lists the same elements as claim 3, but is drawn to an apparatus rather than a method.  Therefore, the rationale for the rejection of claim 3 applies to the instant claim.
Claim 15 lists the same elements as claim 4, but is drawn to an apparatus rather than a method.  Therefore, the rationale for the rejection of claim 4 applies to the instant claim.
Claim 16 lists the same elements as claim 1, but is drawn to a CRM rather than a method.  Therefore, the rationale for the rejection of claim 1 applies to the instant claim.
Claim 17 lists the same elements as claim 2, but is drawn to a CRM rather than a method.  Therefore, the rationale for the rejection of claim 2 applies to the instant claim.
Claim 18 lists the same elements as claim 3, but is drawn to a CRM rather than a method.  Therefore, the rationale for the rejection of claim 3 applies to the instant claim.
Claim 19 lists the same elements as claim 4, but is drawn to a CRM rather than a method.  Therefore, the rationale for the rejection of claim 4 applies to the instant claim.
Claim 20 lists the same elements as claim 1, but is drawn to a CRM rather than a method.  Therefore, the rationale for the rejection of claim 1 applies to the instant claim.
Regarding claim 21, the combination of Xu, Chen, and Bross teaches or suggests the method of claim 3, wherein the luma samples at the integer sample locations are clipped according to:  xInti = Clip3( xSbIntL – 3, xSbIntL + sbWidth + a, xInti ), yInti = Clip3( ySbIntL – 3, ySbIntL + sbHeight + a, yInti ), wherein sbWidth specifies a width of the subblock, sbHeight specifies a height of the subblock, and a is an integer (Bross, page 261, equations 8-775 and 8-776).
One of ordinary skill in the art, before the effective filing date of the claimed invention, would have been motivated to combine the elements taught by Xu and Chen, with those of Bross, because all three references are drawn to the same field of endeavor and because Bross explains the equations are a well-known approach to clipping luma and chroma sample locations in the state-of-the-art video coding techniques, such that such a combination is a mere combination of prior art elements, according to known methods, to yield the predictable result of locating sample locations for luma and chroma components.  This rationale applies to all combinations of Xu, Chen, and Bross used in this Office Action unless otherwise noted.
Regarding claim 22, the combination of Xu, Chen, and Bross teaches or suggests the method of claim 4, wherein the chroma samples at the integer sample locations are clipped according to:  xInti = Clip3( xSbIntC – 1, xSbIntC + sbWidth + b, xInti ), yInti = Clip3( ySbIntC – 1, ySbIntC + sbHeight + b, yInti ), wherein sbWidth specifies a width of the subblock, sbHeight specifies a height of the subblock, and b is an integer (Bross, page 259, equations 8-789 and 8-790).
Claims 7–9 are rejected under 35 U.S.C. 103 as being unpatentable over Xu, Chen, and Heng et al., “AHG16/AHG8:  Proposed Cleanup for Reference Wraparound,” JVET-N0070, March 19–27, 2019.
Regarding claim 7, the combination of Xu, Chen, Bross, and Heng teaches or suggests the method of claim 1, wherein the method further comprises:  making a third determination about whether reference picture wrapping is enabled for the conversion; and performing the conversion based on the third determination, wherein how to clip the samples at the integer sample locations is based on whether the reference picture wrapping is enabled for the conversion (Heng, Section 3:  teaches an sps_ref_wraparound_enabled_flag to turn on and off the reference wrap around feature; Examiner finds it obvious to combine reference wrap around with MV refinement techniques because MV refinement utilizes a bounded area within the reference picture for refinement such that the bounded area in a 3D context would be defined by the state-of-the-art reference picture wrapping process; Bross, seen as evidence of Applicant-admitted prior art (see infra), also teaches sps_ref_wraparound, e.g. page 261).
One of ordinary skill in the art, before the effective filing date of the claimed invention, would have been motivated to combine the elements taught by Xu, Chen, and Bross, with those of Heng, because 3D content is subject to the state-of-the-art reference picture wrapping process (Heng), said content also requiring the tools of inter-prediction such as DMVR (Xu and Chen), such that such a combination is a mere combination of prior art elements, according to known methods, to yield the predictable result of using DMVR for coding 3D video.  This rationale applies to all combinations of Xu, Chen, Bross, and Heng used in this Office Action unless otherwise noted.
Regarding claim 8, the combination of Xu, Chen, Bross, and Heng teaches or suggests the method of claim 7, wherein a syntax element is included in the bitstream indicative of whether the reference picture wrapping is enabled (Heng, Section 3:  teaches an sps_ref_wraparound_enabled_flag to turn on and off the reference wrap around feature).
Regarding claim 9, the combination of Xu, Chen, Bross, and Heng teaches or suggests the method of claim 7, wherein the second determination is used for a first clip operation of the samples at integer sample locations, and wherein the third determination is used for a second clip operation of the samples at integer sample locations (Examiner interprets this as saying both DMVR integer clipping and the wrap around techniques are combinable to achieve a DMVR search window capable of wrapping around when wrap-around is enabled; Examiner finds this combination obvious in view of the cited references for the reasons explained, supra).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Esenlik (WO 2019/072368 A1) teaches a window of sample values for motion vector refinement is defined around the position pointed to by the initial motion vector (p. 9, ll. 11–15).  Page 17, ll. 11 teaches clipping the search range and page 21, ll. 10–12 teaches the search boundary is restricted to integer samples (see also Fig. 10).
Bross et al. JVET-O2001.  Examiner further notes the claimed mathematical descriptions appear to find support in Applicant’s Specification on page 16, denoted as equations (8-775), (8-776), (8-789), and (8-790) for luma (x,y) coordinates and chroma (x,y) coordinates respectively.  Examiner further notes Applicant’s mathematical representations appear to be copied from the reference supplied on the IDS dated 03/24/2022 attributed to Bross et al. JVET-O2001.  Bross’s pages 259 and 261 list the same equations.  Therefore, this feature appears to be Applicant admitted prior art (copy-paste out of prior art).  Bross also teaches reference wraparound.
Nakagami (US 2021/0297702 A1), explains, “Also, Clip3(coeffMin, coeffMax, X) means a value obtained by rounding a numerical value X to be equal to or greater than a coefficient minimum value coeffMin and to be equal to or less than a coefficient maximum value coeffMax.” (emphasis added).
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Michael J Hess whose telephone number is (571)270-7933.  The examiner can normally be reached Mon - Fri 9:00am-5:30pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William Vaughn can be reached on (571)272-3922.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8933.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/MICHAEL J HESS/Primary Examiner, Art Unit 2481